FILED

APR 3 0 2012
U~Im> STATES MSTRICT COURT C‘;'::,::::h%'::;:;a::z';z“:::.::za
FOR THE DISTRICT OF COLUMBIA
ERIC RODNEY HILL, )
Plaintiff, §
v. § Civil Action No.  
W.H.H. TRICE AND COMPANY, §
Defendant. §
MEMORANDUM OPINION

The plaintiff has filed an application to proceed in forma pauperis and a pro se
complaint. The application will be granted, and the complaint will be dismissed
Plaintiff alleges that, upon his release from incarceration in 2010, he lived with Eleanor

Jackson at Museum Square Apartments. Compl. at 2. Although Museum Square is a building
for senior citizens and plaintiff did not sign a lease, he asserts a right to have lived with Ms.
Jackson in his capacity as her legal guardian. See id., Ex. (Transcript of Proceedings, W.H.H.
Trice and C0. v. Jack.s‘on, No. LTB-l847l-ll (D.C. Super. Ct. Oct. 27, 2011)) at 2:22-3:1. lt
appears that plaintiff sought permission to be on the lease and his request was rejected because of
his felony conviction. See ia'. (Transcript) at 4:12-18, ll:6-l 8; see also id., Ex. (Letter to
plaintiff from Cathleen McCartney, Director, Residential Portfolio, WHH Trice & Company,
dated June 23, 2011). Exhibits submitted with the complaint show that defendant initiated legal
proceedings in the Superior Court of the District of Columbia, Civil Division, Landlord and
Tenant Branch, see id. , Ex. (Verified Complaint for Possession of Real Property), asserting that
Ms. Jackson violated the terms of her lease by allowing plaintiff, an unauthorized occupant, to
live in her apartment, see ia'_, Ex. (Notice to Correct or Vacate dated May 23, 2011) at l.

Plaintiff does not state whether Ms. Jackson ultimately was evicted; by order of the Superior

Court, however, plaintiff was barred from entry into Museum Square Apartments. Ia’. , Ex.
(Order, W.H.H. Trz`ce & Company v. Jackson, No. 2011 LTB l847l (D.C. Super. Ct. filed Dec.

22, 2011)). According to plaintiff, defendant discriminated against him because of his criminal

conviction, and deprived him of an opportunity to defend himself in the Superior Court. 1a'. at 4.

He demands actual and punitive damages of $500,000. Id. at 5.

"Article lll of the United States Constitution limits the judicial power to deciding ‘Cases
and Controversies."’ In re Navy Chaplaincy, 534 F.3d 756, 759 (D.C. Cir. 2008) (quoting U.S.
Const. art. lll, § 2), cert denz`ea’, _ U.S. _, 129 S. Ct. 1918 (2009). A party has standing for

purposes of Article lll if his claims "spring from an ‘injury in fact’ - an invasion of a legally

protected interest that is ‘concrete and particularized,’ ‘actual or imminent’ and ‘fairly traceable’

to the challenged act of the defendant, and likely to be redressed by a favorable decision in the
federal court.” Navegar, Inc. v. United States, 103 F.3d 994, 998 (D.C. Cir. 1997) (quoting
Lujan v. Defena'ers of Wila’lz`fe, 504 U.S. 555, 560-61 (1992)). "[T]he injury alleged cannot be
conjectural or hypothetical, remote, speculative, or abstract." Nat’l Treasury Employees Uniorz
v. United States, 101 F.3d 1423, 1427 (D.C. Cir. 1996) (internal citations and quotation marks
omitted). Plaintiff was neither a signatory to the lease, nor an authorized occupant of Ms.
Jackson’s apartment, nor a party to the Superior Court proceedings. Absent a legally protected
interest, it does not appear from the facts alleged that plaintiff has standing to bring his claims.

An Order consistent with this Memorandum Opinion is issued separately.

DATE:HT)-,,;,@l/, ¢'{0/3_   Kvdl¢~°' 

l

United States District judge